Citation Nr: 0414219	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for skin disorder.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to an increased evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  By a December 1996 rating decision, the RO denied service 
connection for psychiatric disorder; he was notified of that 
decision the following month, and did not initiate an appeal 
within one year thereafter.

2.  The evidence received since the December 1996 decision is 
either cumulative or redundant, and does not by itself, or 
when considered with previous evidence, relate to an 
unestablished fact necessary to substantiate the claim; and, 
when considered by itself or together with previous evidence 
of record, does not raise a reasonable possibility of 
substantiating the claim for service connection for an 
acquired psychiatric disorder.

3.  A claim for service connection for a skin condition was 
denied by the RO in December 1990.  In December 1996, the RO 
found that the additional evidence received did not 
constitute new and material evidence to reopen the claim.  
That decision represents the last final denial on any basis.

4.  Evidence received since the December 1996 RO decision is 
not cumulative and when considered with previous evidence, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for skin condition; and, 
when considered by itself or together with previous evidence 
of record, raises a reasonable possibility of substantiating 
the claim.

5.  The veteran has not presented competent medical evidence 
of a nexus between service and his current hepatitis C.

6.  The veteran's service-connected hemorrhoid disability is 
manifested by external hemorrhoids without evidence of 
thrombosis, inflammation, fecal leakage, anemia, fissures or 
persistent bleeding.  Symptoms of intermittent rectal 
bleeding have been reported by the veteran, unaccompanied by 
anemia or fissures.


CONCLUSIONS OF LAW

1.  The RO's unappealed December 1996 denial of service 
connection for a psychiatric disorder and a skin disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).  

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as nervous condition).  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  As new and material evidence has been received, the claim 
for service connection for a skin condition, diagnosed as 
erythema multiforme, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

4.  The veteran is not shown to have hepatitis C due to 
disease or injury, which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

5.  The criteria for a compensable evaluation for a 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA ), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims (Court) held that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In the present case, notice was 
given the veteran prior to the rating action in July 2002, in 
a letter dated in November 2001.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App.  183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The veteran is seeking to reopen his claims for service 
connection for an acquired psychiatric disorder and a skin 
disorder, both of which were previously denied by the RO in a 
December 1996 decision.  The veteran filed an application to 
reopen his claims in September 2001.  

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and define material evidence as evidence, that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  These regulatory revisions apply to 
claims filed on or after August 29, 2001.  The veteran filed 
an application to reopen his claims, most recently in 
September 2001.  As a result, the amended regulatory 
provisions governing new and material evidence are applicable 
to the veteran's claim to reopen, which is discussed below.  
It is noted that while the veteran was not provided with this 
precise definition of the new "new and material evidence" 
criteria, they do not vary so significantly, given the facts 
of this case, that more specific notice be given.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's December 1996 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claims may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

According to VA regulation, "new" means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a)  (2003).  New and material evidence 
cannot be cumulative or redundant.  Id.  Furthermore, the 
Court of Appeals for the Federal Circuit has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran' s injury or disability, even where 
it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).
Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet.App. 273 (1996), was not altered by 
the ruling in Hodge, and continued to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
December 1996.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Psychiatric Disorder

Evidence before the RO at the time of its decision in 
December 1996 included, the veteran's claim for service 
connection, his service medical records, post-service VA and 
private treatment records dated from 1985 to 1995 and an 
August 1996 VA examination report.  Service medical records 
indicate that the veteran was evaluated for complaints of 
depression during service, however at separation the 
veteran's psychiatric system was clinically evaluated as 
normal.

Post service records include diagnoses of polysubstance 
dependence and alcoholism.  There was a single diagnosis of 
depression made during an October 1995 VA outpatient 
evaluation.  During subsequent VA examination in August 1996, 
the examiner diagnosed a psychotic disorder, not otherwise 
specified, panic disorder with agoraphobia and history of 
polysubstance and alcohol abuse.  The examiner concluded that 
the veteran had severe psychosis, which had its onset during 
his time in the military.  It was not shown that, at the time 
of the evaluation that the claims folder had been reviewed by 
the examiner.

In December 1996, the RO denied the veteran's claim of 
service connection for nervous condition finding that it 
neither occurred in nor was caused by service.  Service 
medical records note no evidence of a nervous condition.  
Current VA examination notes a diagnosis of psychotic 
disorder with panic disorder an agoraphobia.  The RO 
determined that although service connection may be presumed 
for a psychotic disorder if this condition is manifested to a 
compensable degree within a certain period after military 
discharge, service connection on this basis could not be 
favorably considered because there was no evidence of this 
condition while on active duty nor within one year of 
discharge from service.  

Evidence received since the December 1996 rating decision 
consists of additional VA and private medical records dated 
from 1980 to 2002.  Of particular significance is an April 
2002 medical statement from the veteran's private physician, 
B. Dixon, M.D..  He noted the veteran's reported history of 
post service disorders and concluded that his current 
depression appeared to stem from his multi-organ system 
disorders.  He did not, however, relate the veteran's current 
depression to any in-service event.   

The majority of the post-service outpatient treatment records 
do not discuss the claimed psychiatric disorder in detail.  
Of those reports that do, while " new" in the sense that 
they were not previously of record, they are not "material" 
for purposes of reopening the claim because they are not 
relevant to the issue of whether the veteran incurred an 
acquired psychiatric disorder during active service.  
Therefore, this evidence is not material.  38 C.F.R. 3.156(a) 
(2003).  It merely shows post service treatment without 
opinion as to onset during active service and simply is not 
probative of the question of whether an acquired psychiatric 
disorder was incurred or aggravated in service, the pivotal 
issue underlying the veteran's claim for service connection.  
Despite the post-service diagnosis in 2002, the evidence of 
record at the time of the December 1996 decision already 
established that the veteran had received post-service 
psychiatric treatment and diagnosis.  Therefore, the findings 
and assessments are cumulative of evidence previously of 
record.  Further, the evidence does not establish any link 
between his current psychiatric disorder and service and thus 
it does not materially alter the previous evidentiary 
picture.  See 38 C.F.R. §§ 3.156, 3.303; Hodge, supra.  
Neither does this evidence reflect the presence of a clinical 
manifestation or showing of the need for psychiatric 
treatment for a psychosis within one year of his service 
separation.  38 C.F.R. §§ 3.307, 3.309 (2003).  

The veteran has proffered little in the way of "new" 
evidence as to the claim inasmuch as it only shows ongoing 
psychiatric treatment.  Hence, this evidence is cumulative 
and not both new and material on the key point.  Therefore, 
the evidence presented by the veteran does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2003).  Accordingly, the Board finds that 
new and material evidence has not been received with regard 
to the veteran's claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

Skin Condition

Evidence before the RO at the time of its decision in 
December 1996 included, the veteran's claim for service 
connection, his service medical records, post service medical 
records from 1985 to 1996, including an August 1996 VA 
examination report.  The service medical records show that 
the veteran was seen repeatedly for chronic sinusitis and 
allergies.  At separation in 1974 the veteran indicated 
excellent health.  The repot of medical examination shows 
clinical evaluation of the skin was normal.  Post service 
records show the veteran was first diagnosed with erythema 
multiforme in 1976.  During post-service VA examination in 
1996 there were no identifiable active skin lesions.  The 
clinical impression was recurrent erythema multiforme of 
unclear etiology.  

Evidence received since the December 1996 rating decision 
consists of a additional outpatient treatment records dated 
from 1980 to 2002 including an April 2002 letter from the 
veteran's private physician, Dr. Dixon.  Dr. Dixon noted 
treatment of the veteran since 1975 for erythema multiforme.  
He noted that the veteran's history of allergic erythema 
multiforme had not recurred for the last several years but 
seemed to have an allergic diathesis with complaints of 
allergic rhinitis and bronchial asthma particularly with 
seasonal change.  Dr. Dixon concluded that the veteran's 
initial episodes of erythema multiforme occurred soon after 
his discharge in 1974.

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the December 1996 RO decision, in particular the April 2002 
statement from Dr. Dixon, is new, in the sense that it was 
not of record when the RO denied the claim.  Also, in view of 
the less stringent standard for materiality set forth in 
Hodge, it is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
evidence of service incurrence (see Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)), which was one of the reasons the 
RO denied the claim.  The medical opinion from Dr. Dixon has 
a significant effect on the facts previously considered.  
This statement is material insofar as it shows that the 
veteran appeared to have symptomatology in service.  
Together, the medical opinion and the post-service treatment 
records, reflecting the long-term nature of the veteran's 
complaints, suggest the possibility that a skin disorder was 
first manifest in service.  

Therefore, Dr. Dixon's statement as to the etiology of the 
veteran's skin disorder meets the regulatory standard of 
evidence that is neither cumulative or redundant, and, by 
itself or when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  This 
provides a potential basis for service connection, which 
must, at a minimum, be developed, particularly under the 
provisions of the VCAA. 

Service Connection

Hepatitis C

Factual Background

Service medical records are entirely negative for complaints, 
findings or treatment of symptoms associated with hepatitis 
C.

Post service VA and private outpatient treatment records 
dated from 1980 to 2002 primarily show treatment for various 
unrelated disorders including substance abuse alcohol and 
cocaine dependence.  Private treatment records from West Penn 
Hospital show that the veteran was seen initially in October 
1996 and in view of his history of previous IV drug use, a 
hepatitis C panel was performed.  The findings showed 
Hepatitis B serology was negative, however Hepatitis C 
antibody was positive.  At that time liver function tests 
were obtained which were normal.  
A letter from the veteran's private physician, Dr. Dixon, 
dated in April 2002 indicated that in the late 1980s he was 
found to have hepatitis C with normal or mildly elevated 
liver function studies and that he had not been started on 
any therapy for this condition.  Additional private treatment 
records from Kaiser dated from 1980 to 1993 show the veteran 
had a history of hepatitis and IV drug use.  The remaining 
records show the veteran was treated in several drug and 
alcohol programs and admission for cocaine abuse/dependence.

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  

The Court has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise " to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records are totally devoid of any report or 
clinical finding of hepatitis C.  Significantly, there was no 
reference to symptoms suggestive of hepatitis C at the time 
of his 1974 service separation examination.  Instead, 
clinical evaluation of the veteran was found normal.  The 
veteran reported no pertinent complaints.  As such, the 
veteran's service medical records do not affirmatively 
establish that any hepatitis C had its onset during his 
military service.

The earliest recorded medical history places the presence of 
hepatitis C in 1996, more than 20 years after his separation 
from active service in 1974.  Moreover, no medical expert of 
record has suggested that the veteran's current hepatitis C 
first began during military service, or within a year 
thereafter.  The examiner in 1996 diagnosed hepatitis C and 
did not specifically attribute the veteran's impairment to 
his military service but instead noted the veteran's history 
of IV drug use.  No additional post-service medical records 
that discuss the etiology of the veteran's hepatitis C have 
been obtained and associated with the claims folder.  

The veteran's allegations of entitlement have been 
considered, but his statements are not competent evidence of 
causality.  As a layperson, he is not competent to give a 
medical opinion on diagnosis or etiology of a disorder.  
LeShore v. Brown, 8 Vet.App. 406 (1995); Dean v. Brown, 
8 Vet.App. 449 (1995).

Here, the weight of the evidence is against the veteran's 
claim.  Consequently, the Board must conclude that the claims 
folder contains no competent evidence associating the 
veteran's hepatitis C, which was first documented a number of 
years after his separation from service, to his active 
military duty.  In other words, no one with sufficient 
expertise has provided an opinion that the veteran has 
hepatitis C, which is traceable to his military service, 
either having its onset during service or as the product of 
continued symptoms since service.  As a result, the veteran's 
claim of service connection for hepatitis C must be denied.

Increased Rating

Hemorrhoids

Factual Background

Service connection for hemorrhoids was granted by a December 
1990 rating action.  The award was based on service medical 
records that revealed that the veteran was treated for 
complaints of chronic constipation and hemorrhoids.  He 
underwent hemorrhoidectomy during service.  A noncompensable 
rating was assigned.  Such rating has remained in effect to 
the present.

In connection with his claim for increase is a VA examination 
report dated in August 1996.  The examiner noted the 
veteran's history of hemorrhoidectomy in service, with a last 
bleeding two months earlier.  There had been no recent 
problems with the rectum and anus for a long time with the 
exception of a tinge of blood on toilet paper.  There was no 
evidence of bleeding, soiling, incontinence, diarrhea, 
tenesmus, dehydration, or malnutrition.  Clinically he had no 
evidence of anemia or fecal leakage.  Rectal examination and 
stool guaiac were both negative.  The diagnosis was history 
of internal hemorrhoids while he was in the service with 
history of hemorrhoidectomy.  There were no problems at the 
time of the examination.  

Private treatment records dated from August 1999 to July 2000 
show occasional evaluation and treatment for hemorrhoids with 
occasional bright red blood.  

During VA examination in January 2002 the veteran's primary 
complaint was of an increase in severity of hemorrhoids.  He 
reported constipation and that wiping causes bleeding.  There 
was no fecal leakage or involuntary bowel movements.  The 
veteran noticed some occasional blood on the toilet paper 
after bowel movements and reported intermittent problems with 
hemorrhoids.  He used a rectal cream, which helped some and 
also used bran in his diet to keep his bowels regular and 
soft.  There was no history of colostomy.  The rectal exam 
showed normal rectum size and good tone.  The veteran had an 
external hemorrhoid protruding from the lower right, 
basically 5-o'clock position, and was nonthrombosed but 
mildly tender.  The prostate felt smooth, symmetrical and was 
nontender.  Stool was scant but was hemoccult negative on 
testing.  There was no evidence of any rectal fissure and no 
evidence of bleeding at this juncture.  The diagnosis was 
chronic external hemorrhoids intermittently problematic.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Under the provisions of Diagnostic Code 7336, hemorrhoids, 
internal or external, a noncompensable evaluation is assigned 
for mild or moderate hemorrhoids.  A 10 percent disability 
rating is warranted for large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue.  A 20 percent 
disability evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
compensable disability evaluation for the service-connected 
hemorrhoids under Diagnostic Code 7336.

Treatment records dated from 1996 to 2002 are consistent in 
documenting the veteran's complaints and treatment for 
hemorrhoids.  While the evidentiary record shows he had 
intermittent bleeding, it does not substantiate that the 
veteran's hemorrhoids were reflective of large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue, the 
criteria for the next higher evaluation of 10 percent under 
Code 7336

As noted above, upon in January 2002, VA examination revealed 
an external hemorrhoid that was mildly tender but 
nonthrombosed.  The veteran used a rectal cream with some 
relief.   There was no evidence of persistent bleeding with 
secondary anemia or fissures.  Although intermittent bleeding 
was reported during VA examination in 1996 and again during 
outpatient treatment in 1999, bleeding was not detected upon 
VA examination in 2002.  Remaining outpatient treatment 
records do not demonstrate a more severe disability.

The veteran asserts that his condition is more severe.  The 
Board notes that the veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to a compensable rating for hemorrhoids.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

1.  As new and material evidence has not been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, the appeal is denied.

2.  New and material evidence has been received and the claim 
for service connection for skin condition is reopened.  The 
appeal of this issue is allowed to this extent.

3.  Entitlement to service connection for hepatitis C is 
denied.  

4.  Entitlement to a compensable evaluation for hemorrhoids 
is denied.  


REMAND

The issues of service connection for GERD and a skin disorder 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for skin condition has been reopened, 
further development is required.

As noted above, the claims file contains medical evidence 
suggesting that the veteran incurred a skin disorder in 
service; however, the 1974 separation examination did not 
note the presence of any skin disorder, including erythema 
multiforme, and a more recent VA examination conducted in 
1996 did not show that the veteran was suffering from an 
active skin disorder.  However, a private physician in 2002 
noted the veteran's history of recurrent symptoms and 
indicated that the erythema multiforme seemed to have an 
allergic diathesis and probably started in the late 1970s 
while the veteran was in service.  The medical basis for this 
opinion was not given, nor was it indicated in the statement 
whether the physician reviewed the claims folder and service 
medical records prior to rendering his opinion.  A more 
complete medical opinion would be of use to the Board in 
assessing the etiology and date of onset of the veteran's 
erythema multiforme.

With regard to the veteran's claim for gastroesophageal 
reflux disease (GERD) service medical records show the 
veteran was treated on for complaints of stomach pain, 
cramping and constipation, which appeared to be attributed to 
a diagnosed hemorrhoid disability.  

Post service VA and private treatment records include an 
August 1996 VA skin examination.  At that time the veteran 
also complained of symptoms of periodic episodes of 
hoarseness and voice loss.  Although the examiner noted that 
the veteran had not received specific treatment, and in the 
absence of supportive clinical findings, a diagnosis of 
probable GERD was made.

Although post service medical records have been obtained and 
reflect periodic treatment for gastrointestinal complaints, 
the record also indicates that VA has not afforded the 
veteran appropriate examination with medical opinion rendered 
as to whether he currently has GERD and, if so, its etiology.  
The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski,  
1 Vet. App. 171 (1991).  Adequate medical opinion regarding 
the etiology of the veteran's claimed gastrointestinal 
disorder is deemed warranted for the Board to equitably 
decide this appellate issue, and should therefore be 
obtained.  

Accordingly, a more definitive medical evidence on the 
question of whether the veteran currently has skin or 
gastrointestinal disorders and an opinion as to their 
etiology is needed before the claims on the merits can be 
properly adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.   A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra 
), they should be given the opportunity 
to respond. 

2.  The RO should also request the 
veteran to provide the names and 
addresses of all medical care providers, 
VA or non-VA, who have treated him for 
his skin and gastrointestinal disorders 
since 1974.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest would be treatment records from 
the veteran's private physician, B.W. 
Dixon, M.D..  Specifically, the RO should 
obtain all outstanding pertinent medical 
records, to include (but not limited to) 
all office treatment records from B.W. 
Dixon, M.D.  The veteran's assistance 
should be requested as needed in 
obtaining these records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are also to be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  The veteran should undergo a VA 
dermatology examination to determine the 
nature, extent and etiology of the skin 
disorder currently present.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  

The examiner should discuss the nature 
and extent of any skin disorder present, 
and then set forth the medical 
probabilities that this disorder, if 
present, is traceable to any disease or 
injury the veteran experienced during his 
military service.  Any opinion provided 
should include discussion of specific 
evidence of record, including service 
medical records and the April 2002 
opinion from Dr. Dixon.  The basis for 
the conclusions reached should be stated 
in full, and any opinion contrary to 
those already of record should be 
reconciled, to the extent possible.  If 
the examiner is unable to answer any of 
the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  

4.  The veteran should also be afforded 
VA gastrointestinal examination.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  

The examiner should discuss the nature 
and extent of any gastrointestinal 
disorder, present, and then set forth the 
medical probabilities that this disorder, 
if present, is traceable to any disease 
or injury the veteran experienced during 
his military service.  Any opinion 
provided should include discussion of 
specific evidence of record, including 
service medical records.  The basis for 
the conclusions reached should be stated 
in full, and any opinion contrary to 
those already of record should be 
reconciled, to the extent possible.  If 
the examiner is unable to answer any of 
the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow him a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



